Case: 1:19-cr-00013-BYP Doc #: 30 Filed: 12/02/19 1 of 2. PagelD #: 143

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

YOUNGSTOWN DIVISION ee

CASE NO: 1:19-CR-00013 iki

 

UNITED STATES OF AMERICA, CLERK, US
Respondent y

RACHELLETTE McKISSACK ,
Petitioner

 

 

MOTION REQUESTING A COPY OF PLEA AGREEMENT

 

COMES NOW, petitioner, Ms. McKissack, pro se, humbly and
respectfully requesting that this Honorable Court move to grant
petitioner a copy of her Plea agreement. Petitioner was sentenced
in Your Honor's courtroom on August 8, 2019. Petitioner has
never received a copy of her plea agreement and request via
counsel have been unfruitful.

WHEREFORE, petitioner is prayerful that this court will
grant petitioner's request.

Petitioner is currently incarcerated at the Federal Prison Camp,
located in Alderson, WV.

Respectfully Submitted,

yun Uoyae)

Rachellette McKissack, pro se
Case: 1:19-cr-00013-BYP Doc #: 30 Filed: 12/02/19 2 of 2. PagelD #: 144

CERTIFICATE OF SERVICE

This is to certify that I have served a true and correct

copy of the following: MOTION REQUESTING A COPY OF PLEA
AGREEMENT

upon the following address, bearing sufficient postage via the

United States Mailing service on the grounds of the institution:

United States District Court
125 Market Street -— RM 337
Youngstown, Ohio 44503

which was hand delivered on the grounds of the Federal Prison

Camp, located in Alderson, West Virginia on this art ay of

November, 2019.
SO SERVED: Fendt WNohivan

Rochellette McKissack a

 

Litigation is deemed FILED at the time it was delivered to prison
authorities. HOUSTON v. LACK, 101 L. Ed 2D 245 (1988).
